Exhibit 21.1 Principal Subsidiaries of Universal Truckload Services, Inc. Name of Subsidiary Jurisdiction of Incorporation/ Organization Cavalry Logistics, LLC Tennessee Diversified Contract Services, Inc. Michigan Flint Special Services, Inc. Michigan LGSI Equipment of Indiana, LLC Indiana LINC Logistics, LLC Michigan LINC Ontario, Ltd. Michigan Logistics Insight Corp. Michigan Logistics Insight Corporation, S. de R.L. de C.V. Mexico Logistics Insight GmbH Germany Louisiana Transportation, Inc. Michigan Mason Dixon Intermodal, Inc.dba Universal Intermodal Services, Inc. Michigan ULINC Staffing de Mexico, S. de R.L. de C.V. Mexico Universal Dedicated, Inc. Michigan Universal Management Services, Inc. Michigan Universal Logistics Solutions International, Inc. Illinois Universal Logistics Solutions Canada, Ltd. Canada Universal Specialized, Inc. Michigan Universal Truckload, Inc. Delaware UT Rent A Car, Inc. Michigan UTS Realty, LLC Michigan UTSI Finance, Inc. Michigan Westport USA Holding, LLC Delaware Westport Axle Corporation Kentucky Westport Machining Holdings, Inc. Michigan Westport Machining LLC Michigan
